Case 2:21-cv-01167-JMA-AYS Document 1 Filed 03/04/21 Page 1 of 4 PageID #: 1




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


AKEABA T. WILLIAMS,

                   Plaintiff,

       -v-                                           Civil Action No.: 21-1167
PORTFOLIO RECOVERY ASSOCIATES,
LLC,

                   Defendant.


             DEFENDANT PORTFOLIO RECOVERY ASSOCIATES, LLC’S
                          NOTICE OF REMOVAL

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
       THE EASTERN DISTRICT OF NEW YORK:

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Portfolio Recovery Associates,

LLC (“Defendant” or “PRA”), by counsel, hereby removes this civil action, pending in the

Supreme Court of the State of New York, County of Suffolk, Index Number 601844/2021 (the

“State Court Action”), to the United States District Court for the Eastern District of New York.

Removal is proper because this Court has subject matter jurisdiction over the action under federal

question jurisdiction. See 28 U.S.C. § 1331. Accordingly, PRA removes this action to this Court,

and in support thereof, states the following:

                                        I. BACKGROUND

       1.      Plaintiff Akeaba T. Williams (“Plaintiff”) commenced the State Court Action

against PRA by filing a Complaint in the Supreme Court of the State of New York, County of

Suffolk, on February 2, 2021 (the “Complaint”). Pursuant to 28 U.S.C. § 1446(a), a copy of all

process pleadings, and orders served on PRA in the State Court Action are attached hereto as

Exhibit A.
Case 2:21-cv-01167-JMA-AYS Document 1 Filed 03/04/21 Page 2 of 4 PageID #: 2




       2.      On February 2, 2021 PRA received notice of the Complaint via electronic mail.

       3.      This Notice of Removal is being filed within thirty days of PRA’s receipt of the

Complaint. This Notice of Removal is therefore timely under 28 U.S.C. § 1446(b).

       4.      The above-captioned action is a suit for alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                               II. FEDERAL QUESTION JURISDICTION

       5.      This Court has original jurisdiction over Plaintiff’s FDCPA claims pursuant to

28 U.S.C. § 1331, which states that federal question jurisdiction is appropriately exercised over

“all civil actions arising under the Constitution, laws, or treaties of the United States.”

       6.      Removal of this action is proper under 28 U.S.C. § 1441(a), which provides, in

pertinent part, that “any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the defendants, to

the district court of the United States for the district and division embracing the place where such

action is pending.”

       7.      In her Complaint, Plaintiff alleges PRA violated §§ 1692e, 1692e(2), 1692e(10),

and 1692f “by not providing Plaintiff with notice that the statute of limitations on the PRA account

had expired.” Ex. A at ¶¶ 18, 20, 22, and 24.

       8.      Federal question jurisdiction exists over this action because the allegations asserted

by Plaintiff in the Complaint involve questions that will require resolution of significant, disputed

issues arising under federal law. This case qualifies for federal question jurisdiction and is

removable because Plaintiff’s Complaint alleges claims under, and requires a ruling on, the

FDCPA.

       9.      Pursuant to 28 U.S.C. § 1441(b), removal is proper irrespective of the citizenship

or residence of the parties.


                                                  2
Case 2:21-cv-01167-JMA-AYS Document 1 Filed 03/04/21 Page 3 of 4 PageID #: 3




                                          III. VENUE

       10.     Venue is proper in this Court because this district and division encompass the

Supreme Court of the State of New York, County of Suffolk, the forum from which the case has

been removed. See 28 U.S.C. § 1441.

                                          IV. NOTICE

       11.     Concurrent with the filing of this Notice, PRA will file a Notice of Filing of Notice

of Removal with the District Court of the Supreme Court of the State of New York, County of

Suffolk, a copy of which is attached hereto as Exhibit B.

       12.     Upon information and belief, the contents of Exhibit A and Exhibit B constitute

the entire file of the action pending in the state court as required pursuant to 28 U.S.C. §1446(a).

       WHEREFORE, PRA hereby removes this action to this Court.

Dated: March 4, 2021                          By: /s/ Stephen J. Steinlight
New York, New York                            Stephen J. Steinlight
                                              TROUTMAN PEPPER
                                              HAMILTON SANDERS LLP
                                              875 Third Avenue
                                              New York, New York 10022
                                              Telephone: (212) 704-6008
                                              Facsimile: (212) 704-6288
                                              Email: stephen.steinlight@troutman.com

                                              Attorney for Defendant
                                              Portfolio Recovery Associates, LLC




                                                 3
Case 2:21-cv-01167-JMA-AYS Document 1 Filed 03/04/21 Page 4 of 4 PageID #: 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of March 2021, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, and sent, via FedEx Overnight

Mail, to the following counsel of record. Service of the foregoing was within the time prescribed

by the Rules of the Court.

                                    Subhan Tariq, Esq.
                                    The Tariq Law Firm, PLLC
                                    34-18 Northern Blvd – Suite 2-25
                                    Long Island City, New York 11101
                                    Attorney for Plaintiff


                                            /s/ Stephen J. Steinlight




113924684                                      4
